UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. December 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments149.6% Rate (%) Date Amount ($) Value ($) Arizona4.8% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 6,000,000 6,118,140 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,248,050 Maricopa County Pollution Control Corporation, PCR (Public Service Company of New Mexico Palo Verde Project) 5.75 11/1/22 6,000,000 5,947,440 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.80 12/1/11 6,000,000 a 6,630,360 Arkansas.4% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 1,895,000 1,974,059 California17.7% Beverly Hills Unified School District, GO 0.00 8/1/30 10,850,000 b 3,558,583 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 10,938,024 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 10,821,900 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 7,735,275 California Pollution Control Financing Authority, SWDR (Keller Canyon Landfill Company Project) 6.88 11/1/27 2,000,000 2,001,480 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 1,925,000 1,811,887 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 2,739,900 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 4,128,050 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 2,426,375 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 5,000,000 4,516,850 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 9,775,000 7,438,482 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,050,000 5,262,684 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 8,100,000 a 9,786,015 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 2,000,000 a 2,422,640 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 6,732,312 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,576,350 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 3,817,765 Colorado4.7% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,594,180 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 4,053,350 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,000,000 2,318,970 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,375,000 1,458,985 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 10,455,000 a 11,615,087 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 a 2,515,040 Florida4.9% Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,155,750 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 8,956,320 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 4,105,000 4,154,588 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 6,000,000 6,272,880 Georgia6.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 6,413,040 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 6,000,000 6,171,360 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,591,107 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,562,150 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 6,000,000 6,293,820 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,453,535 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) (Prerefunded) 6.00 9/1/14 2,000,000 a 2,419,140 Hawaii.2% Hawaii Department of Transportation, Special Facility Revenue (Caterair International Corporation) 10.13 12/1/10 1,200,000 1,178,148 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 5,001,150 Illinois6.9% Chicago, GO (Insured; FGIC) (Prerefunded) 6.13 7/1/10 14,565,000 a 15,138,133 Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 1,840,000 1,952,387 Chicago, Wastewater Transmission Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 1/1/10 3,000,000 a 3,030,000 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 4,020,000 a 4,224,899 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) (Prerefunded) 6.88 5/15/10 4,940,000 a 5,099,760 Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/42 5,325,000 5,380,060 Indiana2.2% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 6,500,000 a 6,833,320 Petersburg, SWDR (Indianapolis Power and Light Company Project) 6.38 11/1/29 4,150,000 4,105,844 Kansas2.6% Kansas Development Finance Authority, Health Facilities Revenue (Sisters of Charity of Leavenworth Health Services Corporation) 6.25 12/1/28 3,000,000 3,046,380 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.30 12/1/32 2,680,000 2,727,784 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.45 12/1/33 5,300,000 5,628,282 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,520,000 1,574,994 Kentucky1.9% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 2,000,000 2,034,020 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 2,300,000 2,379,028 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 5,000,000 5,185,000 Louisiana1.9% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 2,459,313 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,134,050 Maine.6% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,859,211 Maryland1.8% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 2,180,000 2,282,155 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 3,153,284 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 6.50 6/1/13 3,000,000 a 3,545,610 Massachusetts3.3% Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,500,000 a 1,807,080 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 190,184 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,500,000 5,810,420 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 4,000,000 3,239,480 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 5,634,420 Michigan11.3% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 1,989,954 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 2,883,675 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 6,776,730 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,750,998 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 5,930,000 4,879,323 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,512,680 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,996,650 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 3,001,530 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 12,400,000 10,859,796 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 6,402,990 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 7,000,000 5,855,430 Minnesota4.1% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 2,236,885 2,300,838 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 2,315,235 2,401,292 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 5,000,000 5,584,950 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.25 10/1/47 5,265,000 4,852,645 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 250,000 223,005 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/26 5,000,000 5,039,100 Mississippi3.8% Clairborne County, PCR (System Energy Resources, Inc. Project) 6.20 2/1/26 4,545,000 4,512,321 Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 14,310,000 14,308,569 Missouri3.1% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,000,000 1,991,940 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 4,396,680 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,999,860 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) (Prerefunded) 6.25 12/1/10 6,750,000 a 7,168,500 Montana.2% Montana Board of Housing, SFMR 6.45 6/1/29 845,000 860,016 Nevada3.6% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 6,800,000 6,252,328 Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 6.40 1/1/10 12,000,000 a 12,000,000 New Hampshire2.8% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire) (Insured; AMBAC) 6.00 5/1/21 7,000,000 7,078,400 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 1,027,670 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 1,018,810 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 5,005,100 New Jersey3.4% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 5,203,495 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 5,000,000 5,297,800 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,640,000 a 6,732,806 New Mexico1.5% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.00 8/1/39 5,500,000 5,432,790 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7.00 9/1/31 845,000 856,576 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 1,040,000 1,094,974 New York4.1% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 3,275,000 3,237,632 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,763,900 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,015,610 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; AMBAC) 5.25 6/1/21 5,000,000 5,275,700 Triborough Bridge and Tunnel Authority, Revenue 5.25 11/15/30 5,220,000 5,453,595 North Carolina.6% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 3,130,000 3,131,565 North Dakota.1% North Dakota Housing Finance Agency, Home Mortgage Revenue (Housing Finance Program) 6.15 7/1/31 320,000 336,176 Ohio3.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 2,560,920 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 b 1,442,151 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 b 1,255,673 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 5,900,000 6,048,975 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 c 2,122,170 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 2,900,000 2,723,071 Oklahoma.2% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 675,000 685,166 Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.55 9/1/27 220,000 226,547 Oregon1.2% Multnomah County Hospital Facilities Authority, Revenue (Adventist Health System/West) 5.13 9/1/40 3,500,000 3,428,180 Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 2,500,000 2,500,275 Pennsylvania.4% Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,500,000 2,224,200 Rhode Island1.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,642,350 South Carolina2.2% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,860,600 Tennessee4.3% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 5,000,000 a 5,663,550 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 3,000,000 a 3,398,130 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 10,000,000 d 4,650,100 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 7,777,630 Texas15.9% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 4,000,000 a 4,253,120 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 3,000,000 c 2,364,180 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 5,000,000 c 3,353,300 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 11/1/28 3,000,000 3,010,800 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 10,495,300 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,249,960 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 8,500,000 a 9,273,755 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7.00 7/1/29 1,600,000 1,540,864 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,676,550 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 10,300,000 10,887,718 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 5,591,575 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 11,300,000 6,985,208 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 6,133,860 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.58 7/2/24 750,000 e 846,668 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 7,147,428 Vermont.1% Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 590,000 602,833 Virginia2.2% Greater Richmond Convention Center Authority, Hotel Tax Revenue (Convention Center Expansion Project) (Prerefunded) 6.25 6/15/10 10,500,000 a 10,892,175 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 200,000 200,000 Washington2.7% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,254,280 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 4,210,000 4,258,205 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 3,019,620 West Virginia1.4% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 5,000,000 4,622,200 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,281,703 Wisconsin7.9% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 8,425,000 9,132,953 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 22,995,000 a 26,190,615 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,412,514 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 2,041,240 Wyoming1.9% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 4,500,000 4,068,135 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,440,169 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,791,965 U.S. Related5.2% Government of Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,017,940 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,038,668 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 1,927,560 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 3,500,000 3,515,085 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 6.00 7/1/10 6,000,000 a 6,230,160 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 11,429,770 Total Long-Term Municipal Investments (cost $738,994,486) Short-Term Municipal Coupon Maturity Principal Investments2.7% Rate (%) Date Amount ($) Value ($) Massachusetts.7% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.20 1/1/10 3,500,000 f 3,500,000 New York2.0% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 1/1/10 10,000,000 f 10,000,000 Total Short-Term Municipal Investments (cost $13,500,000) Total Investments (cost $752,494,486) 152.3% Cash and Receivables (Net) 4.5% Preferred Stock, at redemption value (56.8%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, these securities had a total market value of $7,839,650 or 1.6% of net assets Applicable to Common Shareholders. d Non-income producingsecurity in default. e Inverse floater securitythe interest rate is subject to change periodically. f Variable rate demand note - rate shown is the interest rate in effect at December 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $752,494,486. Net unrealized appreciation on investments was $11,423,996 of which $37,283,867 related to appreciated investment securities and $25,859,871 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value mesasurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 763,918,482 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
